DETAILED ACTION

The applicant amended claims 1, 12, and 20 in the amendment received on 09-08-2021.

The claims 1-14, and 17-22 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-14, and 17-22 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-14, and 17-22, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) in view of Li et al. (US 20150215235 A1).

With respect to claim 1, Kotalwar teaches receiving, at a first boundary node bordering a first domain, a message from outside the first domain, wherein the message is associated with a source and a group for multicast, (i.e.,section 0004 teaches multicast group of a multicast source; fig. 1 teaches boundary node).  Kotalwar teaches wherein the first domain comprises a bit indexed explicit replication (BEIR) domain, and wherein the first boundary node is bordering both the BEIR domain and a second domain comprising a first protocol independent multicast (PIM) domain, (i.e., fig. 1 teaches multiple PIM domains bordering a BIER domain). Kotalwar teaches generating, by the first boundary node, an encapsulated message based on the message, wherein generating the encapsulated message further comprises including a metric representing a cost of reachability from the first boundary node to the source and a first proxy address of the first boundary node in the encapsulated message, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0039 and 0040 teaches encapsulating or tunneling being done by the boundary node, section 0034 and 0045 teaches address; section 0036 teaches cost; section 0072 teaches the encapsulation header includes the entropy field which teaches cost of reachability since that field is used for transmitting cost information).  Kotalwar teaches forwarding, by the first boundary node, the encapsulated message through the first domain to at least one second boundary node bordering the first domain and a third domain, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0023 teaches forwarding; see figure 1 which teaches a third domain; clearly as is taught in the first figure the BIER domain is bordered by two PIM domains identical to the claimed subject matter as well as the applicants submitted drawings Fig. 1A.  Furthermore the sections regarding the figure 1 of the reference particularly section 0023 make it clear that the message is to be forwarded thru the bier domain to a third domain which is also PIM.).  Kotalwar teaches triggering, by the first boundary node, the at least one second boundary node to decapsulate the encapsulated message for forwarding out of the first domain; and triggering, by the first boundary node, the at least one secondary boundary node to store a record comprising the metric representing the cost of reachability of the first boundary node to the source, and the first proxy address on the at least one second boundary node from the encapsulated message, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0043 teaches decapsulate; section 0039 and 0040 teaches encapsulating or tunneling, section 0034 and 0045 teaches address; section 0036 teaches cost). Kotalwar teaches wherein each of the first boundary node and the at least one second boundary node store the cost of reachability from the first boundary node and the at least one second boundary node to the source, (i.e., section 0034 teaches cost data; section 0086 teaches storing cooperating elements including associated data).  Li teaches wherein the cost of reachability comprises a number of hops, a network delay, a number of domains, and a travel time from the each boundary nodes to the source, (i.e., section 0053 teaches number of hops, delay, domains, travel time… etc.) in order to improve utilization efficiency and link reliability in multi-domain network (abstract).  Therefore, based on Kotalwar in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 2, Kotalwar teaches the at least one second boundary node is bordering the third domain comprising another PIM domain, (i.e., fig. 1 teaches multiple PIM domains bordering a BIER domain).

With respect to claim 3, Kotalwar teaches wherein the second domain and the third domain are the same domain, (i.e., fig. 1 teaches multiple egress points to the same domain being PIM).

With respect to claim 4, Kotalwar teaches wherein the second domain includes a plurality of sub- domains passed by a path from the first boundary node to the source, and the cost of the first boundary node is a summation of costs associated with segments of the path through the plurality of sub-domains to the source, (i.e., section 0018 teaches sub-domains).

With respect to claim 8, Kotalwar teaches wherein the first boundary node is directly connected to the source, (i.e., section 0038 teaches source connected to BIER boundary node).

 further comprising triggering the at least one second boundary node to store at least one group source hold time obtained from the message, (i.e., section 0070 teaches timer and prune).

With respect to claim 11, Kotalwar teaches generating a second encapsulated message based on a second message received by the first boundary node from outside the first domain, wherein the second message is associated with the source and the group, (i.e., section 0039 and 0040 teaches encapsulating or tunneling, section 0034 and 0045 teaches address; section 0036 teaches cost).  Kotalwar teaches forwarding the second encapsulated message through the first domain to the at least one second boundary node, (i.e., section 0023 teaches forwarding; see figure 1). Kotalwar teaches triggering the at least one second boundary node to determine whether or not the at least one group source hold time has expired; triggering the at least one second boundary node to update the metric in accordance with a determination that the at least one group source hold time has not expired, (i.e., section 0070 teaches timer and prune). Kotalwar teaches triggering the second boundary node to remove the record in accordance with a determination that the group source hold time has expired, (i.e., section 0070 teaches timer and prune).



With respect to claim 13, Kotalwar teaches wherein the message is an internet group management protocol (IGMP) join message, (i.e., section 0020 teaches IGMP).

With respect to claim 14, Kotalwar teaches wherein the message is associated with any-source multicast (ASM), (i.e., section 0081 teaches ASM).

With respect to claim 18, Kotalwar teaches wherein the message is a PIM join message, (i.e., section 0014 teaches join message).

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are similar to the limitations of claim 11.  Kotalwar further teaches triggering the at least one second boundary node to store at least one group source hold time obtained from the message, (i.e., section 0070 teaches timer and prune).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 22, Kotalwar teaches wherein the third domain comprises another PIM domain, (i.e., fig. 1 teaches multiple PIM domains bordering a BIER domain).


Claims 5-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) ) in view of Li et al. (US 20150215235 A1) in view of Wijnands et al.( “Multicast Using Bit Index Explicit Replication", Internet Draft, February 2015, Expires Aug. 6, 2015).

With respect to claim 5, Kotalwar and Li disclose the claimed subject matter as discussed above except wherein the message is a PIM flooding mechanism (PFM) source active message comprising a PFM message originator address and a group source hold time.  However, Wijnands teaches wherein the message is a PIM flooding mechanism (PFM) source active message comprising a PFM message originator address and a group source hold time, (i.e., section 3.3 teaches a PFM message and Hold time) in order to implement a protocol independent multicast (abstract).  Therefore, based on Kotalwar in view of Li in view of Wijnands, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wijnands to the system of Kotalwar and Li in order to implement a protocol independent multicast.

 wherein the encapsulated message includes a border proxy Type Length Value (TLV) representing the first proxy address, (i.e., section 0035 teaches TLV).

With respect to claim 7, Kotalwar teaches wherein decapsulating the encapsulated message includes replacing the first proxy address of the first boundary node in the border proxy TLV with at least one second proxy address of the at least one second boundary node, (i.e., section 0035 teaches TLV; section 0043 teaches decapsulate).

With respect to claim 17, Kotalwar and Li disclose the claimed subject matter as discussed above except wherein the first boundary node maintains the stored records in response to receiving PFM messages and the first boundary node also maintains a PFM cache storing information derived from the PFM messages.  However, Wijnands teaches wherein the first boundary node maintains the stored records in response to receiving PFM messages and the first boundary node also maintains a PFM cache storing information derived from the PFM messages, (i.e., section 3.3 teaches a PFM message and Hold time) in order to implement a protocol independent multicast (abstract).  Therefore, based on Kotalwar in view of Li in view of Wijnands, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) ) in view of Li et al. (US 20150215235 A1) in view of Manur et al. (US20170093689 A1).

With respect to claim 9, Kotalwar teaches wherein the encapsulated message does not include a border proxy TLV representing the first proxy address, (i.e., section 0035 teaches TLV). Kotalwar and Li disclose the claimed subject matter as discussed above except the first proxy address stored on the at least one second boundary node is NULL.  However, Manur teaches the first proxy address stored on the at least one second boundary node is NULL, (i.e., section 0005 teaches NULL address) in order to process multicast stream data associated with a multicast stream (abstract).  Therefore, based on Kotalwar in view of Li in view of Manur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Manur to the system of Kotalwar and Li in order to process multicast stream data associated with a multicast stream.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) ) in view of Li et al. (US 20150215235 A1) in view of . 

With respect to claim 19, Kotalwar teaches wherein selecting the at least one second boundary node from the one or more boundary nodes bordering the first domain, includes for a source of the at least one source, (i.e., fig. 1 teaches boundary node).   Kotalwar and Li disclose the claimed subject matter as discussed above except determining whether or not in the stored records, a proxy address associated with the source and the group is NULL; in accordance with a determination that no proxy address associated with the source and the group is NULL, comparing metrics in the stored records to select the at least one second boundary node; and in accordance with a determination that the proxy address associated with the source and the group is NULL.  However, Manur teaches determining whether or not in the stored records, a proxy address associated with the source and the group is NULL; in accordance with a determination that no proxy address associated with the source and the group is NULL, comparing metrics in the stored records to select the at least one second boundary node; and in accordance with a determination that the proxy address associated with the source and the group is NULL, (i.e., section 0005 teaches  Kotalwar, Li and Manur disclose the claimed subject matter as discussed above except retrieving a PFM originator address associated with the source and the group from a PFM cache, and selecting a node corresponding to the PFM originator address as the at least one second boundary node.  However, Wijnands retrieving a PFM originator address associated with the source and the group from a PFM cache, and selecting a node corresponding to the PFM originator address as the at least one second boundary node, (i.e., section 3.3 teaches a PFM message and Hold time) in order to implement a protocol independent multicast (abstract).  Therefore, based on Kotalwar in view of Li in view of Manur and further in view of Wijnands, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wijnands to the system of Kotalwar, Li and Manur in order to implement a protocol independent multicast.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Wijnands et al. “RFC 8296 Encapsulation for Bit Index Explicit Replication (BIER) in MPLS and Non-MPLS Networks” January 2018 ISSN: 2070-1721.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447         

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447